             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATHANIEL KENYON,                         :      Civil No. 1:20-CV-1372
                                          :
                   Plaintiff              :      (Magistrate Judge Carlson)
                                          :
      v.                                  :
                                          :
ANDREW M. SAUL                            :
Commissioner of Social Security           :
                                          :
                  Defendant               :

                                   ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

opinion, IT IS ORDERED that the plaintiff’s request for a new administrative

hearing is GRANTED, the final decision of the Commissioner denying this claim is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing pursuant to 42 U.S.C. § 405(g). IT IS FURTHER ORDERED

that final judgment should be entered in favor of the plaintiff and against the

Commissioner of Social Security.

      So ordered this 19th day of May 2021.



                                           S/Martin C. Carlson
                                           Martin C. Carlson
                                           United States Magistrate Judge
